FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOAN DEMAREST,                            No. 17-56432
                 Plaintiff-Appellant,
                                            D.C. No.
                 v.                      2:16-cv-05088-
                                              AB-E
HSBC BANK USA, N.A., as Trustee
for the registered holders of Nomura
Home Equity Loan, Inc., Asset-              OPINION
Backed Certificates, Series 2006-
HE2, incorrectly sued herein as
HSBC Bank USA, N.A.; OCWEN
LOAN SERVICING, LLC; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC., incorrectly sued
herein as Mortgage Electronic
Registration Systems; WESTERN
PROGRESSIVE, LLC; DOES, 1–10,
inclusive,
                Defendants-Appellees.



      Appeal from the United States District Court
         for the Central District of California
       André Birotte Jr., District Judge, Presiding

         Argued and Submitted March 6, 2019
                Pasadena, California

                   Filed April 8, 2019
2               DEMAREST V. HSBC BANK USA

    Before: FERDINAND F. FERNANDEZ and MILAN D.
          SMITH, JR., Circuit Judges, and DANA L.
            CHRISTENSEN, * Chief District Judge.

             Opinion by Judge Milan D. Smith, Jr.


                          SUMMARY **


                     Diversity Jurisdiction

    The panel affirmed the district court’s exercise of
diversity jurisdiction over an action stemming from the
foreclosure of plaintiff’s property.

    Plaintiff’s mortgage loan was securitized and the deed of
trust assigned to HSBC Bank USA N.A., as trustee for a
trust. Defendants removed the action to federal court based
on diversity jurisdiction.

    The panel held that the Supreme Court’s decision in
Americold Realty Trust v. ConAgra Foods, Inc., 136 S. Ct.
1012 (2016), did not upset the holding in Navarro Ass’n v.
Lee, 446 U.S. 458, 458 (1980) (holding that “a trustee is a
real party to the controversy for purposes of diversity
jurisdiction when he possesses certain customary powers to
hold, manage, and dispose of assets for the benefit of
others”), nor other precedent where, as here, HSBC—the

     *
     The Honorable Dana L. Christensen, Chief United States District
Judge for the District of Montana, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              DEMAREST V. HSBC BANK USA                      3

trustee of a traditional trust—was sued in its own name. The
panel concluded that because HSBC and the other
defendants were not, like plaintiff, citizens of California,
there was complete diversity, and the district court properly
exercised diversity jurisdiction.


                         COUNSEL

Richard Lawrence Antognini (argued), Law Office of
Richard L. Antognini, Grass Valley, California, for Plaintiff-
Appellant.

Emilie K. Edling (argued) and Robert W. Norman Jr.,
Houser & Allison APC, Portland, Oregon, for Defendants-
Appellees.


                         OPINION

M. SMITH, Circuit Judge:

    Plaintiff-Appellant Joan Demarest initiated an action in
state court stemming from the foreclosure of her property.
The defendants removed the action to federal district court
based on diversity jurisdiction. The district court granted the
defendants’ motion for summary judgment and entered final
judgment.

    On appeal, Demarest challenges for the first time the
district court’s subject matter jurisdiction over the action.
She argues that the Supreme Court’s decision in Americold
Realty Trust v. ConAgra Foods, Inc., 136 S. Ct. 1012 (2016),
changed the law for determining the citizenship of a trust in
such a way that complete diversity of citizenship might not
4             DEMAREST V. HSBC BANK USA

have existed in this case. We hold that prior authority
regarding a traditional trust’s citizenship still controls, and
conclude that the district court properly exercised subject
matter jurisdiction.

    FACTUAL AND PROCEDURAL BACKGROUND

    Demarest filed the underlying complaint in this case in
Los Angeles County Superior Court on May 27, 2016,
naming as defendants HSBC Bank USA N.A. (HSBC),
Ocwen Loan Servicing, LLC (Ocwen), Western Progressive,
LLC (Western Progressive), and Mortgage Electronic
Registration Systems, Inc. (MERS) (collectively,
Defendants). The dispute concerned a loan Demarest had
taken out on her West Hills, California home in 2005; the
loan’s promissory note and deed of trust were purportedly
“pooled into a securitized trust labeled NORMA [sic]
HOME EQUITY LOAN, INC., ASSET-BACKED
CERTIFICATES, SERIES 2006-HE2 . . .”               Demarest
alleged that HSBC acted as trustee for this investment trust.

    In fact, Demarest’s loan had been securitized and the
deed of trust assigned to HSBC, as trustee for the Registered
Holders of Nomura Home Equity Loan, Inc., Asset-Backed
Certificates, Series 2006-HE2 (the Trust). The Trust was
governed by a contract entitled “Pooling and Servicing
Agreement Dated as of April 1, 2006” (the Agreement),
entered into between HSBC and various other parties.
Among other things, the Agreement established the Trust,
enumerated its assets, and appointed HSBC as trustee, and it
described the Trust as a common law trust governed by New
York law. Under the Agreement, all “right, title and
interest” in the assets of the Trust were conveyed to the
“Trustee [HSBC] for the use and benefit of the
Certificateholders,” and the trustee was given the power to
hold the Trust’s assets, sue in its own name, transact the
             DEMAREST V. HSBC BANK USA                     5

Trust’s business, terminate servicers, and engage in other
necessary activities.

    In her complaint (which she filed following her default
on the loan and multiple initial actions aimed at combatting
the foreclosure of her property), Demarest asserted various
causes of action under California law, including wrongful
foreclosure. Defendants removed the case to the district
court. The notice of removal specifically stated that it was
filed on the behalf of, among others, “HSBC Bank USA,
N.A., as Trustee for the registered holders of Nomura Home
Equity Loan, Inc., Asset-Backed Certificates, Series 2006-
HE2 . . . incorrectly sued herein as HSBC Bank USA N.A.”
Diversity jurisdiction pursuant to 28 U.S.C. § 1332 was the
only basis for federal jurisdiction claimed in the notice. It
asserted that Demarest was a citizen of California, Ocwen
was a citizen of Florida and Georgia, MERS was a citizen of
Delaware and Virginia, and Western Progressive was a
nominal defendant and was therefore disregarded for
diversity purposes. As for HSBC, the notice stated,

       HSBC is a national banking association
       organized under the laws of the United States
       with its main office in McLean, Virginia. . . .
       Since its main office is located in Virginia,
       HSBC is a citizen of Virginia for diversity
       purposes. At the present time and at the
       commencement of this action, HSBC is not a
       citizen of California.

(citation omitted). Given that no Defendant was, like
Demarest, a citizen of California, the notice concluded that
diversity jurisdiction was established, and that removal was
proper.
6             DEMAREST V. HSBC BANK USA

    After the district court dismissed MERS from the action
through a motion for judgment on the pleadings, the
remaining Defendants moved for summary judgment. The
district court granted the motion and entered final judgment
for Defendants. This timely appeal followed.

    STANDARD OF REVIEW AND JURISDICTION

    “We review de novo a district court’s determination that
diversity jurisdiction exists.” Dep’t of Fair Emp’t & Hous.
v. Lucent Techs., Inc., 642 F.3d 728, 736 (9th Cir. 2011)
(quoting Kroske v. U.S. Bank Corp., 432 F.3d 976, 979 (9th
Cir. 2005)). We have jurisdiction pursuant to 28 U.S.C.
§ 1291.

                         ANALYSIS

    Demarest does not contest the district court’s summary
judgment decision on appeal. Instead, she challenges, for
the first time, the court’s subject matter jurisdiction over the
action.

I. Challenging Jurisdiction on Appeal

    Federal subject matter jurisdiction—specifically,
diversity jurisdiction—exists where an action is between
“citizens of different States” and “the matter in controversy
exceeds the sum or value of $75,000, exclusive of interest
and costs.” Id. § 1332(a). It requires “complete diversity”
of citizenship, meaning that “the citizenship of each plaintiff
is diverse from the citizenship of each defendant.”
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

    A defendant may remove to federal court “any civil
action brought in a State court of which the district courts of
the United States have original jurisdiction.” 28 U.S.C.
                DEMAREST V. HSBC BANK USA                              7

§ 1441(a). Although “[p]rocedural defects in the removal of
an action may be waived by the failure to make a timely
objection before the case proceeds to the merits,” defects
pertaining to “the subject matter jurisdiction of the court
cannot be waived and may be raised at any time.”
O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1379 (9th Cir.
1988) (quoting Libhart v. Santa Monica Dairy Co., 592 F.2d
1062, 1065 (9th Cir. 1979)). Therefore, where, as here, a
district court disposes of an action on the merits and an
appellant then challenges jurisdiction for the first time, “the
relevant jurisdictional question on [] appeal . . . is ‘not
whether the case was properly removed, but whether the
federal district court would have had original jurisdiction in
the case had it been filed in that court.’” Aradia Women’s
Health Ctr. v. Operation Rescue, 929 F.2d 530, 534 (9th Cir.
1991) (quoting Grubbs v. Gen. Elec. Credit Corp., 405 U.S.
699, 702 (1972)). Accordingly, we must determine whether
the district court would have had diversity jurisdiction if
Demarest had originally filed her case in federal court. 1

II. Citizenship of a Trust

    Demarest contends that Defendants failed to establish
diversity jurisdiction because, following the Supreme
Court’s decision in Americold, they were required to
demonstrate the citizenship of the Trust’s investors, and
could not simply rely on the citizenship of HSBC as its
trustee. To address this argument, we briefly consider the




    1
       Defendants suggest that the district court also retained federal
question jurisdiction over this action, but because we conclude that the
court properly exercised diversity jurisdiction, we need not address this
alternative theory.
8             DEMAREST V. HSBC BANK USA

Court’s treatment of trust citizenship in Americold and two
other pertinent decisions.

     Decades ago, in Navarro Savings Ass’n v. Lee, the
Supreme Court addressed “whether the trustees of a business
trust may invoke the diversity jurisdiction of the federal
courts on the basis of their own citizenship, rather than that
of the trust’s beneficial shareholders.” 446 U.S. 458, 458
(1980). There, the plaintiffs were eight trustees of a
Massachusetts trust who sued in their own names, and the
defendant disputed the existence of complete diversity on the
ground that, because the trust beneficiaries rather than the
trustees were the real parties in controversy, the citizenships
of the former ought to have controlled. Id. at 459–60. The
Court reaffirmed the proposition that “a trustee is a real party
to the controversy for purposes of diversity jurisdiction when
he possesses certain customary powers to hold, manage, and
dispose of assets for the benefit of others,” concluding, “For
more than 150 years, the law has permitted trustees who
meet this standard to sue in their own right, without regard
to the citizenship of the trust beneficiaries. We find no
reason to forsake that principle today.” Id. at 464–66.

    Ten years later, in Carden v. Arkoma Associates, the
Court addressed the related issue of “whether, in a suit
brought by a limited partnership, the citizenship of the
limited partners must be taken into account to determine
diversity of citizenship among the parties.” 494 U.S. 185,
186 (1990). It held that “diversity jurisdiction in a suit by or
against the [limited partnership] entity depends on the
citizenship of ‘all the members.’” Id. at 195–96 (quoting
Chapman v. Barney, 129 U.S. 677, 682 (1889)). Notably,
the Court also determined that Navarro was consistent with
this rule, because that case, unlike Carden, “did not involve
the question whether a party that is an artificial entity other
              DEMAREST V. HSBC BANK USA                      9

than a corporation can be considered a ‘citizen’ of a State,
but the quite separate question whether parties that were
undoubted ‘citizens’ (viz., natural persons) were the real
parties to the controversy.” Id. at 191. It continued,

       [W]e did indeed discuss the characteristics of
       a Massachusetts business trust—not at all,
       however, for the purpose of determining
       whether the trust had attributes making it a
       “citizen,” but only for the purpose of
       establishing that the respondents were “active
       trustees whose control over the assets held in
       their names is real and substantial,” thereby
       bringing them under the rule, “more than
       150 years” old, which permits such trustees
       “to sue in their own right, without regard to
       the citizenship of the trust beneficiaries.”
       Navarro, in short, has nothing to do with the
       Chapman question, except that it makes
       available to respondent the argument by
       analogy that, just as business reality is taken
       into account for purposes of determining
       whether a trustee is the real party to the
       controversy, so also it should be taken into
       account for purposes of determining whether
       an artificial entity is a citizen.

Id. at 191–92 (citation omitted) (quoting Navarro, 446 U.S.
at 465–66).

    Although “[c]ourts applying Navarro and Carden to the
question of a trust’s citizenship for diversity purposes have
reached different conclusions,” Raymond Loubier
Irrevocable Tr. v. Loubier, 858 F.3d 719, 727 (2d Cir. 2017),
we have held that “[a] trust has the citizenship of its trustee
10                DEMAREST V. HSBC BANK USA

or trustees.” Johnson v. Columbia Props. Anchorage, LP,
437 F.3d 894, 899 (9th Cir. 2006); see also Mullins v.
TestAmerica, Inc., 564 F.3d 386, 397 & n.6 (5th Cir. 2009)
(citing Navarro for the proposition that the “citizenship of a
trust is that of its trustee”); Ind. Gas Co. v. Home Ins. Co.,
141 F.3d 314, 318 (7th Cir. 1998) (“Trusts take the
citizenship of the trustees rather than of the beneficiaries.”). 2

    In 2016, the Supreme Court decided Americold, in which
it addressed “how to determine the citizenship of a ‘real
estate investment trust,’ an inanimate creature of Maryland
law,” and concluded that “[w]hile humans and corporations
can assert their own citizenship, other entities take the
citizenship of their members.” 136 S. Ct. at 1014. In so
deciding, the Court noted that under Maryland law, a “real
estate investment trust” is “not a corporation,” but is instead
“an ‘unincorporated business trust or association’ in which
property is held and managed ‘for the benefit and profit of
any person who may become a shareholder.’” Id. at 1015–
16 (quoting Md. Code Ann. Corps. & Ass’ns § 8-101(c)).
The Court determined that the real estate investment trust’s
“shareholders appear to be in the same position as the
shareholders of a joint-stock company or the partners of a
limited partnership—both of whom we viewed as members
of their relevant entities,” and “therefore conclude[d] that for
purposes of diversity jurisdiction, [the real estate investment
trust’s] members include its shareholders.” Id.




     2
       By contrast, the Third Circuit, “after considering Navarro and
Carden, [] reaffirm[ed] the rule . . . that the citizenship of both the trustee
and the beneficiary should control in determining the citizenship of a
trust.” Emerald Inv’rs Tr. v. Gaunt Parsippany Partners, 492 F.3d 192,
205 (3d Cir. 2007) (emphasis added).
             DEMAREST V. HSBC BANK USA                     11

    In so ruling, the Court did not overturn Navarro, but
instead distinguished it:

       As we have reminded litigants before . . .
       “Navarro had nothing to do with the
       citizenship of [a] ‘trust.’” Rather, Navarro
       reaffirmed a separate rule that when a trustee
       files a lawsuit in her name, her jurisdictional
       citizenship is the State to which she
       belongs—as is true of any natural person.
       This rule coexists with our discussion above
       that when an artificial entity is sued in its
       name, it takes the citizenship of each of its
       members.

Id. (citations omitted) (quoting Carden, 494 U.S. at 192–93).
But it also acknowledged that “confusion regarding the
citizenship of a trust is understandable and widely shared,”
and opined that “[t]he confusion can be explained, perhaps,
by tradition.” Id.

       Traditionally, a trust was not considered a
       distinct legal entity, but a “fiduciary
       relationship” between multiple people. Such
       a relationship was not a thing that could be
       haled into court; legal proceedings involving
       a trust were brought by or against the trustees
       in their own name. And when a trustee files
       a lawsuit or is sued in her own name, her
       citizenship is all that matters for diversity
       purposes. For a traditional trust, therefore,
       there is no need to determine its membership,
       as would be true if the trust, as an entity, were
       sued.
12             DEMAREST V. HSBC BANK USA

Id. (citations omitted) (quoting Klein v. Bryer, 177 A.2d 412,
413 (Md. 1962)). The Court further noted that many states
“have applied the ‘trust’ label to a variety of unincorporated
entities that have little in common with this traditional
template”—such as Maryland’s “real estate investment
trust,” which is a separate legal entity that “itself can sue or
be sued.” Id. For such unincorporated entities, the Court
repeated that citizenship is determined based on the
citizenships of its members, and accordingly “decline[d] to
apply the same rule to an unincorporated entity sued in its
organizational name that applies to a human trustee sued in
her personal name.” Id. at 1016–17.

III.    Application to This Case

    Although Demarest suggests that Americold constituted
a sea change in how courts determine the citizenship of a
trust, we do not find the decision to be quite so momentous.
Indeed, the Court clearly rearticulated that which we already
knew: “when a trustee files a lawsuit or is sued in her own
name, her citizenship is all that matters for diversity
purposes.” Americold, 136 S. Ct. at 1016 (citing Navarro,
446 U.S. at 462–66).

     Here, HSBC—the trustee—was sued in its own name.
Demarest’s complaint named “HSBC BANK USA N.A.” as
a defendant, and did not mention the Trust either in the
caption or in the complaint’s list of defendants. Therefore,
Americold holds that, because HSBC as trustee was “sued in
[its] own name, [its] citizenship is all that matters for
diversity purposes.” Id. “[A] national bank . . . is a citizen
of the State in which its main office, as set forth in its articles
of association, is located.” Wachovia Bank v. Schmidt,
546 U.S. 303, 307 (2006). It is undisputed that HSBC is a
national banking association with its main office in McLean,
Virginia. Thus, HSBC is a citizen of Virginia and Demarest
              DEMAREST V. HSBC BANK USA                      13

is a citizen of California. The parties were therefore
completely diverse, and the district court properly exercised
diversity jurisdiction over the action.

    The case before us is easily resolved. But we note a
potential tension between our precedent in Johnson—“[a]
trust has the citizenship of its trustee or trustees,” 437 F.3d
at 899—and Americold, where the Supreme Court ultimately
concluded that the citizenship of other, nontraditional trusts
(like Maryland’s real estate investment trusts) should be
determined based on their members, not their trustees. Any
friction is strictly superficial, however, since Johnson—and
Navarro, and this case—all dealt with what the Court in
Americold referred to as a “traditional trust.” Americold,
136 S. Ct. at 1016. The Second Circuit has interpreted
Americold as “distinguish[ing] (1) traditional trusts
establishing only fiduciary relationships and having no legal
identity distinct from their trustees, from (2) the variety of
unincorporated artificial entities to which states have applied
the ‘trust’ label, but which have little in common with
traditional trusts.” Loubier, 858 F.3d at 722. Although
Johnson provided little description of the trust at issue there,
it was “a trust whose sole trustee is a bank incorporated in
Delaware with its principal place of business in Minnesota.”
437 F.3d at 899. This almost certainly referred to a
traditional trust, for which Navarro still provides guiding
precedent. Navarro held that “a trustee is a real party to the
controversy for purposes of diversity jurisdiction when he
possesses certain customary powers to hold, manage, and
dispose of assets for the benefit of others,” 446 U.S. at 464—
in other words, when a trustee oversees a traditional trust, as
14               DEMAREST V. HSBC BANK USA

distinguished by the Court in Americold from other artificial
business entities. 3

    We further note that the Trust at issue in this case is,
under any criteria, properly characterized as a traditional
trust. In addition to the factors articulated in Navarro, other
post-Americold circuit opinions have outlined various
considerations to analyze when defining a trust. These
include: the nature of the trust as defined by the applicable
state law, see Wang ex rel. Wong v. New Mighty U.S. Tr.,
843 F.3d 487, 495 (D.C. Cir. 2016); whether the trust has or
lacks juridical person status, see id.; whether the trustee
possesses real and substantial control over the trust’s assets,
see Bynane v. Bank of N.Y. Mellon, 866 F.3d 351, 357 (5th
Cir. 2017); and the rights, powers, and responsibilities of the
trustee, as described in the controlling agreement, see id.



     3
        Our sister circuits have reached similar conclusions post-
Americold. See GBForefront, L.P. v. Forefront Mgmt. Grp., LLC,
888 F.3d 29, 32 (3d Cir. 2018) (“In light of the Supreme Court’s decision
in Americold . . . we conclude that the citizenship of a traditional trust is
based only on the citizenship of its trustee.”); Doermer v. Oxford Fin.
Grp., Ltd., 884 F.3d 643, 647 (7th Cir. 2018) (“As the Supreme Court
repeatedly has explained, when a trustee of a traditional trust ‘files a
lawsuit or is sued in her own name, her citizenship is all that matters for
diversity purposes.’” (quoting Americold, 136 S. Ct. at 1016)); Bynane
v. Bank of N.Y. Mellon, 866 F.3d 351, 357 (5th Cir. 2017) (“Navarro’s
rule is still good law: ‘Where a trustee has been sued or files suit in her
own name, the only preliminary question a court must answer is whether
the party is an “active trustee[] whose control over the assets held in [its]
name[] is real and substantial.”’” (alterations in original) (quoting Justice
v. Wells Fargo Bank Nat’l Ass’n, 674 F. App’x 330, 332 (5th Cir.
2016))); Wang ex rel. Wong v. New Mighty U.S. Tr., 843 F.3d 487, 489–
94 (D.C. Cir. 2016) (concluding that “the citizenship of a traditional trust
depends only on the trustees’ citizenship” because “Americold would not
apply the Carden test to a traditional trust, as it is not an entity”).
              DEMAREST V. HSBC BANK USA                      15

    Here, Section 2.09 of the Agreement—“Establishment
of Trust”—read,

       The Depositor does hereby establish,
       pursuant to the further provisions of this
       Agreement and the laws of the State of New
       York, an express trust to be known, for
       convenience, as “Nomura Home Equity
       Loan, Inc., Home Equity Loan Trust, Series
       2006-HE2” and does hereby appoint HSBC
       Bank USA, National Association, as Trustee
       in accordance with the provisions of this
       Agreement.

Section 2.10 referred to the Trust as a “common law trust,”
and under New York law, legal title to trust property “vests
in the trustee.” N.Y. Est. Powers & Trusts Law § 7-2.1(a);
see also In re Beiny, No. 621-M/2002, 2009 WL 1050727,
at *3 (N.Y. Sur. Ct. Apr. 20, 2009) (“[Section] 7-2.1(a)
expressly provides that legal title to trust property vests
solely in the trustees. Thus, neither the beneficiaries of a
trust nor any one other than the trustee may validly encumber
or convey legal title to property owned by a trust.”), aff’d sub
nom. Wynyard v. Beiny, 919 N.Y.S.2d 165 (App. Div. 2011).
The Agreement also authorized HSBC to institute a “suit or
proceeding in its own name as Trustee.” See Wells Fargo
Bank, N.A. v. 390 Park Ave. Assocs., No. 16 Civ. 9112
(LGS), 2017 WL 2684069, at *3 (S.D.N.Y. June 21, 2017)
(concluding that an agreement “grant[ed] the Trustee
substantially the same powers that the trustee in Navarro
had” where the trustee held funds “for the exclusive use and
benefit of all present and future Certificateholders” and was
therefore “a ‘real and substantial’ party to the controversy”);
see also Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d
186, 195 (2d Cir. 2003) (determining that a party “was
16               DEMAREST V. HSBC BANK USA

clearly intended to be the ‘master of the litigation’” where
an “agreement entered into between [it] and its former
employees gave [it] the express power to act on their behalf
with regard to their rights in the warrants”). 4 Defendants
observe that, “[n]ot surprisingly . . . New York Federal
District Courts considering the citizenship of New York real
estate mortgage investment trusts in the wake of Americold
have distinguished the cases before them.” 5

   In short, Johnson remains good law when applied to
what Americold labelled traditional trusts; in such a case, as
Navarro held, the trustee is the real party in interest, and so

     4
       Defendants further note that “[w]hile much of the servicing and
enforcement duties fall to the Master Servicer and subservicers under the
[Agreement], any assignment of the Master Servicer role and its assigns
and delegates must be reasonably satisfactory to the Trustee,” and “the
Trustee has the ability to terminate all the rights and obligations of the
Master Servicer, at which time all rights and duties of the Master
Servicer ‘shall pass to and be vested in the Trustee.’” See LaSalle Bank
Nat’l Ass’n v. Lehman Bros. Holdings, Inc., 237 F. Supp. 2d 618, 633
(D. Md. 2002) (“Merely because the [agreement] in this case delegates
to [the servicer] the right to institute a suit in its capacity as Special
Servicer does not affect the basic premise that the trustee of an express
trust is the real party in interest when suing on behalf of the trust.”).

     5
      See, e.g., U.S. Bank Nat’l Ass’n v. 2150 Joshua’s Path, LLC, No.
13-cv-1598 (DLI)(SIL), 2017 WL 4480869, *3 (E.D.N.Y. Sept. 30,
2017) (“Unlike the Maryland [real estate investment trust] at issue in
Americold, which was authorized to sue or be sued, ‘under New York
law, a trust cannot sue or be sued, and suits must be brought by or against
the trustee.’” (quoting Springer v. U.S. Bank Nat’l Ass’n, No. 15-cv-
1107(JGK), 2015 WL 9462083, at *2 n.1 (S.D.N.Y. Dec. 23, 2015)));
U.S. Bank, Nat’l Ass’n v. UBS Real Estate Sec. Inc., 205 F. Supp. 3d 386,
411 (S.D.N.Y. 2016) (determining that “[t]he Trusts in this case are not
analogous to the investment trust in Americold” because “[i]n contrast to
a Maryland real estate trust, the Trusts have no power to sue on their own
behalves and the Trustee alone is responsible for the corpus of the
Trusts”).
              DEMAREST V. HSBC BANK USA                       17

its citizenship, not the citizenships of the trust’s
beneficiaries, controls the diversity analysis. Here, HSBC—
the trustee of a traditional trust—was sued in its own name
and was the real party in interest to the litigation. Under any
analysis, therefore, HSBC’s citizenship is key for diversity
purposes.

                       CONCLUSION

    Americold might have somewhat complicated how we
should ascertain the citizenship of a trust, but it upset neither
Navarro nor our precedent in cases where, as here, the
trustee of a traditional trust is sued in its own name. Because
HSBC and the other Defendants were not, like Demarest,
citizens of California, there was complete diversity, and the
district court properly exercised diversity jurisdiction.

    AFFIRMED.